DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2018-0159092, filed on 12/11/2018.
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 09/10/2019 and 06/30/2020. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Fig. 12A does not include the reference signs “1226-1”, “1225-2”, and “1227-2” although Paragraphs [00207-00209] in the original specification mention these three reference signs while describing Fig. 12A. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
“638” and “648” in Fig. 6; “718”, “738”, and “748” in Fig. 7; “818”, “828”, “832”, “834”, “838”, “842”, “844”, and “848” in Fig. 8; “1130” in Fig. 11; and “1414” in Fig. 14. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
There is no period at the end of Para. [0003];
In Para. [00104], line 1, “display_at” should be changed to “display at”;
In Para. [00155], line 1, “line 718” should be changed to “line 716”;
In Para. [00155], line 4, “line 718” should be changed to “line 716”;
In Para. [00156], line 4, “line 718” should be changed to “line 716”;
In Para. [00156], line 6, “line 718” should be changed to “line 716”;
In Para. [00169], line 4, “lines816” should be changed to “lines 816”;
In Para. [00173], line 2, “ways.803” should be changed to “ways. 803”;
In Para. [00207], line 2, “ROIs 1221 through 1227” should be changed to “ROIs 1221, 1222, 1223, 1224, 1225, 1226, and 1227”;
In Para. [00210], line 3, “1227,but” should be changed to “1227, but”; and
In Para. [00227], line 2, “ROIs 1451 through 1455” should be changed to “ROIs 1451, 1452, 1453, 1454, and 1455”.
Appropriate correction is required.
Claim Objections
Claims 1, 7, 10, 13, 16-17, and 20 are objected to because of the following informalities:  
In Claim 1, line 6, the limitation “a medical tool inserted into the object” should be changed to “a medical tool configured to be inserted into the object”;
In Claim 7, line 3, the limitation “at least one of the number” should be changed to “at least one of a number”;
In Claim 10, lines 2-3, the limitation “at least one distance-indicating line” should be changed to “a second at least one distance-indicating line”;
In Claim 13, line 3, the limitation “a medical tool inserted into an object” should be changed to “a medical tool configured to be inserted into an object”;
In Claim 16, line 2, the limitation “at least one of the number” should be changed to “at least one of a number”;
In Claim 17, line 2, the limitation “at least one distance-indicating line” should be changed to “a second at least one distance-indicating line”;
In Claim 20, line 3, the limitation “a medical tool inserted into an object” should be changed to “a medical tool configured to be inserted into an object”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the display" in line 1. There is insufficient antecedent basis for this limitation in the claim. Claims 13 and 17 do not recite “a display” before recited as “the display” in line 1 of Claim 17. Clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 10-13, 15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glossop et al. (US 2010/0217117 A1, cited in the Applicant’s Information Disclosure Statement filed 06/30/2020, hereinafter Glossop).

Figs. 1, 2B, 5, and 7-9) an ultrasound imaging apparatus (system 100) comprising: 
a probe (within imaging device 123) configured to transmit ultrasound signals to an object and receive echo signals corresponding to the ultrasound signals (see, e.g., Para. [0070], lines 7-10, “FIG. 5 illustrates a display 500, which is an example of an ultrasound image (i.e., the image captured by the scan plane of the an ultrasound transducer used in conjunction with the system of the invention)”); 
a display (display device 115 and displays 500, 700, 800, 900); and 
at least one processor (one or more processors 103) configured to: 
detect a reference region (tip of puncture needle 203) of a medical tool (puncture needle 203 within needle assembly 125) configured to be inserted into the object in an ultrasound image generated based on the echo signals (see, e.g., Para. [0044], lines 10-17, “the display module, may enable the generation and display of images of the anatomy of the patient with the position and/or orientation of a tracked instrument (e.g., any instrument having one or more position indicating elements thereupon) superimposed thereon in real time (such that motion of the tracked instrument within the anatomy of the patient is indicated on the superimposed images) for use in an image-guided procedure”; also see, e.g., Para. [0070], lines 8-12, “an ultrasound image (i.e., the image captured by the scan plane of the an ultrasound transducer used in conjunction with the system of the invention), wherein the crossing point of the puncture needle with the portal vein is visualized”); 
control the display (display device 115 and displays 500, 700, 800, 900) to display at least one distance-indicating line arranged with respect to the reference region in the ultrasound image (see, e.g., Para. [0044], lines 18-37, “a display module, may enable processor 103 to produce one or more markings, lines, circles, spheres, letters, numbers or other indicators on one or more images of the anatomy of a patient… display module may generate and display (e.g., on display device 115) the position of a puncture needle relative to a target vessel, a projected path of the puncture needle…, a point at which the puncture needle will intersect the target vessel if the projected path of the puncture needle intersects the determined path of the target vessel, and an indicator of the closest approach from the puncture needle to the target vessel”; also see, e.g., Fig. 5 and Para. [0070], lines 12-17, “Line 501… illustrates a projection of puncture needle 203 onto the scan plane of the ultrasound. Circle 503 illustrates a point at which the needle is anticipated to cross the scan plane. The portion of line 501 above circle 503 represents a projection of the path of puncture needle 203 as it passes beyond the scan plane”; also see, e.g., Figs. 7-9, where dotted lines (i.e., reference numbers 605 and 607 in Fig. 7) and circles (i.e., reference number 603 in Fig. 7) indicate the projected needle path and distance to the target object); and 
update a position of the at least one distance-indicating line according to movement of the medical tool (see, e.g., Para. [0044], lines 10-16, “the display module, may enable the generation and display of images of the anatomy of the patient with the position and/or orientation of a tracked instrument (e.g., any instrument having one or more position indicating elements thereupon) superimposed thereon in real time (such that motion of the tracked instrument within the anatomy of the patient is indicated on the superimposed images)”, where it is implicit that the indicators (i.e., lines 501, 605, 607 and circles 503, 603) referenced above would also update in real time with the motion of the tracked instrument in real time on the display).
	
	Regarding Claim 3, Glossop discloses the ultrasound imaging apparatus set forth above, further disclosing (Figs. 1, 2B, 5, and 7-9) wherein the at least one processor (one or more processors 103) is further configured to control the display (display device 115 and displays 500, 700, 800, 900) to display tip of puncture needle 203) of the medical tool (puncture needle 203 within needle assembly 125) to each of the at least one distance-indicating line (see, e.g., Fig. 7 and Para. [0076], lines 1-7, “The projected and absolute target distances that are shown in the lower left portion of display 700 show the distance from the projected closest approach and current puncture needle tip to the closest approach to the portal vein. The projected target distance shows how close the needle tip will come on its current trajectory (i.e., 14.3 mm in the example of FIG. 7)”, where the claimed “at least one distance-indicating line” corresponds to the disclosed “current trajectory”, which is shown on the display in the form of dotted lines and circles, as described above in the rejection of Claim 1).

	Regarding Claim 4, Glossop discloses the ultrasound imaging apparatus set forth above, further disclosing (Figs. 1, 2B, 5, and 7-9) wherein the reference region (tip of puncture needle 203) of the medical tool (puncture needle 203 within needle assembly 125) is at least a portion of the medical tool comprising a region where a distal end of the medical tool is located (see, e.g., Fig. 7, where the tip of the distal end of the puncture needle 203 is shown as the reference point corresponding to the projected needle path shown as dotted line 605), and 
wherein the at least one processor (one or more processors 103) is further configured to control the display (display device 115 and displays 500, 700, 800, 900) to display the at least one distance-indicating line according to its distance from a border of the reference region or from a center of the reference region (see, e.g., Para. [0044], lines 28-37, “display module may generate and display (e.g., on display device 115) the position of a puncture needle relative to a target vessel, a projected path of the puncture needle…, a point at which the puncture needle will intersect the target vessel if the projected path of the puncture needle intersects the determined path of the target vessel, and an indicator of the closest approach from the puncture needle to the target vessel”; also see, e.g., Fig. 7 and Para. [0076], lines 1-7, “The projected and absolute target distances that are shown in the lower left portion of display 700 show the distance from the projected closest approach and current puncture needle tip to the closest approach to the portal vein. The projected target distance shows how close the needle tip will come on its current trajectory (i.e., 14.3 mm in the example of FIG. 7)”, where the claimed “at least one distance-indicating line” corresponds to the disclosed “current trajectory”, which is shown on the display in the form of dotted lines (i.e., reference numbers 605 and 607 in Fig. 7) and circles (i.e., reference number 603 in Fig. 7) with respect to the tip of the needle).

Regarding Claim 5, Glossop discloses the ultrasound imaging apparatus set forth above, further disclosing (Figs. 1, 2B, 5, and 7-9) wherein the at least one processor (one or more processors 103) is further configured to control the display (display device 115 and displays 500, 700, 800, 900) to: 
visually display the reference region (tip of puncture needle 203) of the medical tool (puncture needle 203 within needle assembly 125) (see, e.g., Figs. 7-9, where the tip of the puncture needle 203 is visualized on the displays, and where the distance indicators (i.e., dotted lines and circles on Figs. 7-9) are shown on the displays with respect to the tip of the needle 203); and 
fixedly display, in response to reception of an input (from user input device 117) of fixing a distance-indicating line, the at least one distance-indicating line currently being displayed, regardless of the movement of the medical tool (see, e.g., Figs. 5 and 7-9, where a “LIVE” button and a “FREEZE” button are shown in the upper left corner of the display, and where it is implicit that when the user inputs the “FREEZE” command, the ultrasound image and the distance indicators (i.e., dotted lines and circles on Figs. 5 and 7-9) will be fixed onto the display, regardless of motion of the ultrasound image or motion of the needle).

Figs. 1, 2B, 5, and 7-9) wherein the at least one processor (one or more processors 103) is further configured to control the display (display device 115 and displays 500, 700, 800, 900) to display at least one distance-indicating line arranged with respect to a preset region (vessel 601) in the ultrasound image (see, e.g., Fig. 7 and Para. [0074], lines 7-9, “Vessel 601 in display 600 [and in display 700] represents the portal vein. Circle 603 represents a predefined distance to the portal vein, e.g., a 2mm approach”, where the disclosed vessel 601 corresponds to the claimed preset region, and where the disclosed circle 603 corresponds to the claimed distance-indicating line that is specifically with respect to the preset region).

Regarding Claim 11, Glossop discloses the ultrasound imaging apparatus set forth above, further disclosing (Figs. 1, 2B, 5, and 7-9) wherein the at least one processor (one or more processors 103) is further configured to control the display (display device 115 and displays 500, 700, 800, 900) to: 
visually display at least one region of interest (ROI) (vessel 601) in the ultrasound image (see, e.g., Figs. 7-9, where the vessel 601 is visualized on the displays of the ultrasound images); and 
display distance information about a distance from the reference region (tip of puncture needle 203) of the medical tool (puncture needle 203 within needle assembly 125) to each of the at least one ROI (vessel 601) (see, e.g., Figs. 7-9, where the distance indicators (i.e., dotted lines and circles on Figs. 7-9) and the needle 203 are shown on the displays with respect to the vessel 601; also see, e.g., Para. [0074], lines 7-13, “Vessel 601 in display 600 [and in display 700] represents the portal vein. Circle 603 represents a predefined distance to the portal vein, e.g., a 2mm approach… Dotted line 605 represents the trajectory of puncture needle 203. Line 607 represents the closest approach to the portal vein” and Para. [0076], lines 1-4, “The projected and absolute target distances that are shown in the lower left portion of display 700 show the distance from the projected closest approach and current puncture needle tip to the closest approach to the portal vein”).

Regarding Claim 12, Glossop discloses the ultrasound imaging apparatus set forth above, further disclosing (Figs. 1, 2B, 5, and 7-9) wherein the at least one processor (one or more processors 103) is further configured to control the display (display device 115 and displays 500, 700, 800, 900) to: 
display an extension line (line 605) extending a long axis of the medical tool (puncture needle 203 within needle assembly 125) (see, e.g., Fig. 7, where line 605 is shown to be a dotted line extending the long axis of the needle 203); and 
display at least one of: 
a line connecting a distal end of the medical tool (needle 203) to each of at least one region of interest (ROI) (vessel 601) (see, e.g., Fig. 7, where line 605 in the upper right quadrant of the display is shown to be a dotted line from the distal end tip of the needle 203 directly to the vessel 601), 
distance information about a distance from the distal end of the medical tool (needle 203) to each of the at least one ROI (vessel 601) (see, e.g., Para. [0076], lines 1-4, “The projected and absolute target distances that are shown in the lower left portion of display 700 show the distance from the projected closest approach and current puncture needle tip to the closest approach to the portal vein”), and 
information about a shortest distance from the extension line (line 605) to each of the at least one ROI (vessel 601) (see, e.g., Para. [0074], lines 11-13, “Dotted line 605 represents the trajectory of puncture needle 203. Line 607 represents the closest approach to the portal vein”, and Fig. 7, where line 607 is shown as a dotted line from the extension line 605 directly to the vessel 601).

Regarding Claim 13, Glossop discloses (Figs. 1, 2B, 4A-5, and 7-9) a method of controlling an ultrasound imaging apparatus (system 100), the method comprising: 
detecting a reference region (tip of puncture needle 203) of a medical tool (puncture needle 203 within needle assembly 125) configured to be inserted into an object in an ultrasound image of the object (see, e.g., Para. [0044], lines 10-17, “the display module, may enable the generation and display of images of the anatomy of the patient with the position and/or orientation of a tracked instrument (e.g., any instrument having one or more position indicating elements thereupon) superimposed thereon in real time (such that motion of the tracked instrument within the anatomy of the patient is indicated on the superimposed images) for use in an image-guided procedure”; also see, e.g., Para. [0070], lines 8-12, “an ultrasound image (i.e., the image captured by the scan plane of the an ultrasound transducer used in conjunction with the system of the invention), wherein the crossing point of the puncture needle with the portal vein is visualized”); 
displaying at least one distance-indicating line arranged with respect to the reference region in the ultrasound image (see, e.g., Para. [0044], lines 18-37, “a display module, may enable processor 103 to produce one or more markings, lines, circles, spheres, letters, numbers or other indicators on one or more images of the anatomy of a patient… display module may generate and display (e.g., on display device 115) the position of a puncture needle relative to a target vessel, a projected path of the puncture needle…, a point at which the puncture needle will intersect the target vessel if the projected path of the puncture needle intersects the determined path of the target vessel, and an indicator of the closest approach from the puncture needle to the target vessel”; also see, e.g., Fig. 5 and Para. [0070], lines 12-17, “Line 501… illustrates a projection of puncture needle 203 onto the scan plane of the ultrasound. Circle 503 illustrates a point at which the needle is anticipated to cross the scan plane. The portion of line 501 above circle 503 represents a projection of the path of puncture needle 203 as it passes beyond the scan plane”; also see, e.g., Figs. 7-9, where dotted lines (i.e., reference numbers 605 and 607 in Fig. 7) and circles (i.e., reference number 603 in Fig. 7) indicate the projected needle path and distance to the target object); and 
updating a position of the at least one distance-indicating line according to movement of the medical tool (see, e.g., Para. [0044], lines 10-16, “the display module, may enable the generation and display of images of the anatomy of the patient with the position and/or orientation of a tracked instrument (e.g., any instrument having one or more position indicating elements thereupon) superimposed thereon in real time (such that motion of the tracked instrument within the anatomy of the patient is indicated on the superimposed images)”, where it is implicit that the indicators (i.e., lines 501, 605, 607 and circles 503, 603) referenced above would also update in real time with the motion of the tracked instrument in real time on the display).

	Regarding Claim 15, Glossop discloses the method set forth above, further disclosing (Figs. 1, 2B, 4A-5, and 7-9) the method further comprising: 
visually displaying the reference region (tip of puncture needle 203) of the medical tool (puncture needle 203 within needle assembly 125) (see, e.g., Figs. 7-9, where the tip of the puncture needle 203 is visualized on the displays, and where the distance indicators (i.e., dotted lines and circles on Figs. 7-9) are shown on the displays with respect to the tip of the needle 203), 
wherein the displaying of the at least one distance-indicating line comprises fixedly displaying, in response to reception of an input (from user input device 117) of fixing a distance-indicating line, the at least one distance-indicating line currently being displayed, regardless of the movement of the medical tool (see, e.g., Figs. 5 and 7-9, where a “LIVE” button and a “FREEZE” button are shown in the upper left corner of the display, and where it is implicit that when the user inputs the “FREEZE” command, the ultrasound image and the distance indicators (i.e., dotted lines and circles on Figs. 5 and 7-9) will be fixed onto the display, regardless of motion of the ultrasound image or motion of the needle).

	Regarding Claim 17, Glossop discloses the method set forth above, further disclosing (Figs. 1, 2B, 4A-5, and 7-9) the method further comprising: 
controlling a display (display device 115 and displays 500, 700, 800, 900) of the ultrasound imaging apparatus (system 100) to display at least one distance-indicating line arranged with respect to a preset region (vessel 601) in the ultrasound image (see, e.g., Fig. 7 and Para. [0074], lines 7-9, “Vessel 601 in display 600 [and in display 700] represents the portal vein. Circle 603 represents a predefined distance to the portal vein, e.g., a 2mm approach”, where the disclosed vessel 601 corresponds to the claimed preset region, and where the disclosed circle 603 corresponds to the claimed distance-indicating line that is specifically with respect to the preset region).

Regarding Claim 18, Glossop discloses the method set forth above, further disclosing (Figs. 1, 2B, 4A-5, and 7-9) the method further comprising: 
visually displaying at least one region of interest (ROI) (vessel 601) in the ultrasound image (see, e.g., Figs. 7-9, where the vessel 601 is visualized on the displays of the ultrasound images); and 
displaying distance information about a distance from the reference region (tip of puncture needle 203) of the medical tool (puncture needle 203 within needle assembly 125) to each of the at least one ROI (vessel 601) (see, e.g., Figs. 7-9, where the distance indicators (i.e., dotted lines and circles on Figs. 7-9) and the needle 203 are shown on the displays with respect to the vessel 601; also see, e.g., Para. [0074], lines 7-13, “Vessel 601 in display 600 [and in display 700] represents the portal vein. Circle 603 represents a predefined distance to the portal vein, e.g., a 2mm approach… Dotted line 605 represents the trajectory of puncture needle 203. Line 607 represents the closest approach to the portal vein” and Para. [0076], lines 1-4, “The projected and absolute target distances that are shown in the lower left portion of display 700 show the distance from the projected closest approach and current puncture needle tip to the closest approach to the portal vein”).

Regarding Claim 19, Glossop discloses the method set forth above, further disclosing (Figs. 1, 2B, 4A-5, and 7-9) the method further comprising: 
displaying an extension line (line 605) extending a long axis of the medical tool (puncture needle 203 within needle assembly 125) (see, e.g., Fig. 7, where line 605 is shown to be a dotted line extending the long axis of the needle 203); and 
displaying at least one of: 
a line connecting a distal end of the medical tool (needle 203) to each of at least one region of interest (ROI) (vessel 601) (see, e.g., Fig. 7, where line 605 in the upper right quadrant of the display is shown to be a dotted line from the distal end tip of the needle 203 directly to the vessel 601), 
distance information about a distance from the distal end of the medical tool (needle 203) to each of the at least one ROI (vessel 601) (see, e.g., Para. [0076], lines 1-4, “The projected and absolute target distances that are shown in the lower left portion of display 700 show the distance from the projected closest approach and current puncture needle tip to the closest approach to the portal vein”), and 
information about a shortest distance from the extension line (line 605) to each of the at least one ROI (vessel 601) (see, e.g., Para. [0074], lines 11-13, “Dotted line 605 represents the trajectory of puncture needle 203. Line 607 represents the closest approach to the portal vein”, and Fig. 7, where line 607 is shown as a dotted line from the extension line 605 directly to the vessel 601).

Regarding Claim 20, Glossop discloses (Figs. 1, 2B, 5, and 7-9) a computer program product comprising a recording medium having stored therein instructions (see, e.g., Para. [0041], lines 1-11, “Computer element 101 may include one or more processors 103, a memory device 105…, and/or other elements. In some embodiments, the one or more processors 103 may be configured to perform one or more of the features and functions of the invention described herein. In some embodiments, memory device 105 or other memory or data storage elements or methods may store data and/or otherwise provide instructions to one or more processors 103”; also see, e.g., Para. [0080], lines 1-5, “the invention may include a computer readable medium that includes instructions causing one or more processors (e.g., processor 103) to perform some or all of the operations, features, and/or functions of the invention”) for: 
detecting a reference region (tip of puncture needle 203) of a medical tool (puncture needle 203 within needle assembly 125) configured to be inserted into an object in an ultrasound image of the object (see, e.g., Para. [0044], lines 10-17, “the display module, may enable the generation and display of images of the anatomy of the patient with the position and/or orientation of a tracked instrument (e.g., any instrument having one or more position indicating elements thereupon) superimposed thereon in real time (such that motion of the tracked instrument within the anatomy of the patient is indicated on the superimposed images) for use in an image-guided procedure”; also see, e.g., Para. [0070], lines 8-12, “an ultrasound image (i.e., the image captured by the scan plane of the an ultrasound transducer used in conjunction with the system of the invention), wherein the crossing point of the puncture needle with the portal vein is visualized”); 
displaying at least one distance-indicating line arranged with respect to the reference region in the ultrasound image (see, e.g., Para. [0044], lines 18-37, “a display module, may enable processor 103 to produce one or more markings, lines, circles, spheres, letters, numbers or other indicators on one or more images of the anatomy of a patient… display module may generate and display (e.g., on display device 115) the position of a puncture needle relative to a target vessel, a projected path of the puncture needle…, a point at which the puncture needle will intersect the target vessel if the projected path of the puncture needle intersects the determined path of the target vessel, and an indicator of the closest approach from the puncture needle to the target vessel”; also see, e.g., Fig. 5 and Para. [0070], lines 12-17, “Line 501… illustrates a projection of puncture needle 203 onto the scan plane of the ultrasound. Circle 503 illustrates a point at which the needle is anticipated to cross the scan plane. The portion of line 501 above circle 503 represents a projection of the path of puncture needle 203 as it passes beyond the scan plane”; also see, e.g., Figs. 7-9, where dotted lines (i.e., reference numbers 605 and 607 in Fig. 7) and circles (i.e., reference number 603 in Fig. 7) indicate the projected needle path and distance to the target object); and 
updating a position of the at least one distance-indicating line according to movement of the medical tool (see, e.g., Para. [0044], lines 10-16, “the display module, may enable the generation and display of images of the anatomy of the patient with the position and/or orientation of a tracked instrument (e.g., any instrument having one or more position indicating elements thereupon) superimposed thereon in real time (such that motion of the tracked instrument within the anatomy of the patient is indicated on the superimposed images)”, where it is implicit that the indicators (i.e., lines 501, 605, 607 and circles 503, 603) referenced above would also update in real time with the motion of the tracked instrument in real time on the display).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Glossop et al. (US 2010/0217117 A1, cited in the Applicant’s Information Disclosure Statement filed 06/30/2020, hereinafter Glossop) in view of Rohling (US 2012/0289820 A1, cited in the Applicant’s Information Disclosure Statement filed 06/30/2020).

Regarding Claim 2, Glossop discloses the ultrasound imaging apparatus set forth above, except wherein the at least one processor is further configured to control the display to display the at least one distance-indicating line at set intervals with respect to the reference region of the medical tool.
However, in the same field of endeavor of ultrasound imaging and medical instrument guiding, Rohling discloses (Figs. 5, 9, and 13) an ultrasound imaging apparatus (ultrasound imaging and needle guiding apparatus 200, data processing and display system 900), wherein at least one processor (signal processor 904, system controller 907) is configured to control a display (2-D image display device 909) to display at least one distance-indicating line (graduations 605) at set intervals with respect to a reference region (tip of needle 405) of a medical tool (needle 405) (see, e.g., Fig. 13, where graduations 605 are shown on the ultrasound images 603,604 of display 909 to be distance-indicating lines along the needle trajectory 1302 with respect to the long axis of the needle 405, and where each graduation 605 is spaced from one another by a distance of one centimeter, which corresponds to the claimed “set intervals”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging apparatus of Glossop by including that the at least one processor is further configured to control the display to display the at least one distance-indicating line at set intervals with respect to the reference region of the medical tool, as see, e.g., Para. [0021], [0086], and [0089]). 

Regarding Claim 14, Glossop discloses the method set forth above, except wherein the displaying of the at least one distance-indicating line comprises displaying the at least one distance-indicating line at set intervals with respect to the reference region of the medical tool.
However, in the same field of endeavor of ultrasound imaging and medical instrument guiding, Rohling discloses (Figs. 5, 9-10, and 13) a method of controlling an ultrasound imaging apparatus (ultrasound imaging and needle guiding apparatus 200, data processing and display system 900), wherein displaying of at least one distance-indicating line comprises displaying the at least one distance-indicating line (graduations 605) at set intervals with respect to a reference region (tip of needle 405) of a medical tool (needle 405) (see, e.g., Fig. 13, where graduations 605 are shown on the ultrasound images 603,604 of display 909 to be distance-indicating lines along the needle trajectory 1302 with respect to the long axis of the needle 405, and where each graduation 605 is spaced from one another by a distance of one centimeter, which corresponds to the claimed “set intervals”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Glossop by including that the displaying of the at least one distance-indicating line comprises displaying the at least one distance-indicating line at set intervals with respect to the reference region of the medical tool, as disclosed by Rohling. One of ordinary skill in the art would have been motivated to make this modification in order to aid the operator in guiding the needle with respect to distances shown on the display, as recognized by Rohling (see, e.g., Para. [0021], [0086], and [0089]).

Claims 6-9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Glossop et al. (US 2010/0217117 A1, cited in the Applicant’s Information Disclosure Statement filed 06/30/2020, hereinafter Glossop) in view of Beasley et al. (US 2008/0033293 A1, with publication date 02/07/2008, hereinafter Beasley).

Regarding Claim 6, Glossop discloses the ultrasound imaging apparatus set forth above, further disclosing (Figs. 1, 2B, 5, and 7-9) wherein the at least one processor (one or more processors 103) is further configured to control the display (display device 115 and displays 500, 700, 800, 900) to visually display the reference region (tip of puncture needle 203) of the medical tool (puncture needle 203 within needle assembly 125) (see, e.g., Figs. 7-9, where the tip of the puncture needle 203 is visualized on the displays, and where the distance indicators (i.e., dotted lines and circles on Figs. 7-9) are shown on the displays with respect to the tip of the needle 203).
Glossop does not disclose wherein the at least one processor is further configured to control the display to hide, in response to reception of an input of hiding a distance-indicating line, the at least one distance-indicating line currently being displayed.
However, in the same field of endeavor of medical imaging, Beasley discloses (Figs. 1-5) an ultrasound imaging apparatus (sonographic system 100), wherein at least one processor (processor 130) is configured to control a display (user interface 10, display device 104, display interface 128) (see, e.g., Para. [0021], lines 8-10, “The display device according to certain embodiments may be connected to a processing unit of a sonographic device” and Para. [0047], lines 1-4, “A processor 130 controls the operation of the sonographic system 100, including the other components described above [including the display interface 128], which may be in electrical communication with the processor 130 via a bus 132”) to: 
catheter-sized reference circle 61) (see, e.g., Fig. 3 with Para. [0030], lines 1-5, “the catheter sizes represented by each reference circle displayed in the third display area 50 may be accurately proportioned in size with the sonographic image 90 displayed in the second display area 30” and Para. [0032], lines 3-7, “Overlaying the reference circle 61 on the sonographic image 90 allows the user to more accurately compare the size of the reference circle 61 with vascular structures, organs or other bodily parts represented by the sonographic image 90”); and 
hide, in response to reception of an input of hiding a distance-indicating line, the at least one distance-indicating line (vertical reference lines 32, horizontal reference lines 34) (see, e.g., Figs. 1-3 and Para. [0025-0026]) currently being displayed (see, e.g., Para. [0025], lines 12-13, “a user may select whether or not to display the reference lines 32, 34”; also see, e.g., Para. [0038], lines 5-15, “Examples of actions that may be performed upon actuation of the action buttons 60 may include… a grid operation for allowing a user to selectively display or hide reference lines 32, 34”; also see, e.g., disclosed Claim 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging apparatus of Glossop by including that the at least one processor is further configured to control the display to hide, in response to reception of an input of hiding a distance-indicating line, the at least one distance-indicating line currently being displayed, as disclosed by Beasley. One of ordinary skill in the art would have been motivated to make this modification in order to allow the user to achieve the desired view on the display, as recognized by Beasley (see, e.g., Para. [0025], [0038], [0041], and [0051]). 

Regarding Claim 7, Glossop discloses the ultrasound imaging apparatus set forth above, further disclosing (Figs. 1, 2B, 5, and 7-9) wherein the at least one processor (one or more processors 103) is user input device 117) for setting at least one of conditions (see, e.g., Para. [0045], lines 5-12, “input device 117 may include one or more of a mouse, a stylus, a keyboard, a touchscreen interface (which may be associated with or integrated with display device 115), a voice activated input device (including a microphone and associated voice processing software) and/or other device wherein a user (e.g., a physician performing a TIPS procedure or assistant thereto) can provide input to system 100 or its components”).
Glossop does not disclose wherein the user interface respectively sets at least one of (1) a number of the at least one distance-indicating line, (2) a shape of the at least one distance-indicating line, (3) an interval between the at least one distance-indicating line, and (4) the reference region of the medical tool.
However, in the same field of endeavor of medical imaging, Beasley discloses (Figs. 1-5) an ultrasound imaging apparatus (sonographic system 100), wherein at least one processor (processor 130) is configured to provide a user interface (user interface 10) for setting at least one of conditions (see, e.g., Para. [0036-0039]) for respectively setting at least one of: 
a number of at least one distance-indicating line (vertical reference lines 32, horizontal reference lines 34) (see, e.g., Para. [0025], lines 12-13, “a user may select whether or not to display the reference lines 32, 34” and Para. [0038], lines 5-15, “Examples of actions that may be performed upon actuation of the action buttons 60 may include… a grid operation for allowing a user to selectively display or hide reference lines 32, 34”, where the user is able to choose whether to display zero reference lines 32, 34 or a number of reference lines 32, 34), 
a shape of the at least one distance-indicating line (32, 34) (see, e.g., Para. [0025], lines 1-4, “the second display area 30 may also include a plurality of vertical reference lines 32 and a plurality of horizontal reference lines 34 arranged in a grid-like pattern over the sonographic image 90”, where the reference lines 32, 34 are chosen to be in the shape of straight lines arranged in a grid-like pattern), 
32, 34) (see, e.g., Para. [0054], lines 7-9, “the method 140 also adjusts the distance between lines in the grid” and Para. [0025-0026], where the reference lines 32, 34 define an area that corresponds to a dimensional measurement unit, such as a centimeter or inch, that indicates a distance scale on the display, and where if the number of reference lines 32, 34 is set by a user (as described above), then the selection of the desired dimensional measurement unit would create the interval between each of the reference lines 32, 34), and 
a reference region of a medical tool (catheter-sized reference circle 61) (see, e.g., Para. [0028], lines 10-11, “a user may select the number of reference circles and the size of each reference circle to display” and Para. [0034], lines 1-12, “the user may place the reference circle 61 within the second display area 30 by selecting it from the third display area 50 and dragging (or otherwise repositioning) it to a desired location within the second display area. The user may use, for example, a touch screen, a mouse, an action button 60, a keyboard, combinations of the foregoing, or other input devices to make the selection and position the reference circle 61 over the sonographic image 90 within the second display area 30. The user may also use such inputs to resize the reference circle 61 after positioning it within the second display area 30”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging apparatus of Glossop by including that the user interface respectively sets at least one of a number of the at least one distance-indicating line, a shape of the at least one distance-indicating line, an interval between the at least one distance-indicating line, and the reference region of the medical tool, as disclosed by Beasley. One of ordinary skill in the art would have been motivated to make this modification in order to allow the user to achieve the desired view on the display, as recognized by Beasley (see, e.g., Para. [0025], [0038], [0041], and [0051]). 


However, in the same field of endeavor of medical imaging, Beasley discloses (Figs. 1-5) the ultrasound imaging apparatus (sonographic system 100), wherein the condition for setting the reference region of the medical tool (catheter-sized reference circle 61) comprises at least one from among a width and an area of the reference region (61) (see, e.g., Para. [0028], lines 10-11, “a user may select… the size of each reference circle to display” and Para. [0034], lines 1-12, “The user may also use such inputs to resize the reference circle 61 after positioning it within the second display area 30”, where it is implicit that the user changing the size of the reference circle 61 would also change the width and/or the area of the reference circle region).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound imaging apparatus of Modified Glossop by including that the condition for setting the reference region of the medical tool comprises at least one from among a width and an area of the reference region, as disclosed by Beasley. One of ordinary skill in the art would have been motivated to make this modification in order to allow the user to achieve the desired view on the display, as recognized by Beasley (see, e.g., Para. [0025], [0038], [0041], and [0051]). 
Modified Glossop further does not disclose wherein the condition for setting the reference region of the medical tool comprises from among a shape of the reference region and whether to set the reference region as a dot.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound imaging apparatus of Modified 

Regarding Claim 9, Modified Glossop discloses the ultrasound imaging apparatus set forth above. Glossop does not disclose wherein the shape of the at least one distance-indicating line comprises at least one from among a color, a transparency, and a pattern of the at least one distance-indicating line, and a transparency with respect to a distance of each of the at least one distance-indicating line from the reference region of the medical tool.
However, in the same field of endeavor of medical imaging, Beasley discloses (Figs. 1-5) the ultrasound imaging apparatus (sonographic system 100), wherein the shape of the at least one distance-indicating line (vertical reference lines 32, horizontal reference lines 34) comprises from among a pattern of the at least one distance-indicating line (32, 34) (see, e.g., Para. [0025], lines 1-4, “the second display area 30 may also include a plurality of vertical reference lines 32 and a plurality of horizontal reference lines 34 arranged in a grid-like pattern over the sonographic image 90”, where the reference lines 32, 34 are chosen to be in the shape of straight lines arranged in a grid-like pattern).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound imaging apparatus of Modified Glossop by including that the shape of the at least one distance-indicating line comprises from among a pattern see, e.g., Para. [0025], [0038], [0041], and [0051]). 
Modified Glossop further does not disclose wherein the shape of the at least one distance-indicating line comprises at least one from among a color of the at least one distance-indicating line, a transparency of the at least one distance-indicating line, and a transparency with respect to a distance of each of the at least one distance-indicating line from the reference region of the medical tool.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound imaging apparatus of Modified Glossop by including that the shape of the at least one distance-indicating line comprises at least one from among a color of the at least one distance-indicating line, a transparency of the at least one distance-indicating line, and a transparency with respect to a distance of each of the at least one distance-indicating line from the reference region of the medical tool, instead of from among a pattern of the at least one distance-indicating line. One of ordinary skill in the art would have been motivated to make this modification in order to substitute one known settings condition for the shape of the at least one distance-indicating line in the form of a pattern, as recognized by Beasley, for another settings condition for the shape of the at least one distance-indicating line in the form of a color, a transparency of the at least one distance-indicating line, or a transparency with respect to a distance of each of the at least one distance-indicating line from the reference region of the medical tool. The predictable result of a user setting the shape of the at least one distance-indicating line as desired would be yielded. See MPEP § 2144.06, subsection II.

Regarding Claim 16, Glossop discloses the ultrasound imaging apparatus set forth above, further disclosing (Figs. 1, 2B, 4A-5, and 7-9) the method further comprising providing a user interface (user input device 117) for setting at least one of conditions (see, e.g., Para. [0045], lines 5-12, “input device 117 may include one or more of a mouse, a stylus, a keyboard, a touchscreen interface (which may be associated with or integrated with display device 115), a voice activated input device (including a microphone and associated voice processing software) and/or other device wherein a user (e.g., a physician performing a TIPS procedure or assistant thereto) can provide input to system 100 or its components”).
Glossop does not disclose wherein the user interface respectively sets at least one of (1) a number of the at least one distance-indicating line, (2) a shape of the at least one distance-indicating line, (3) an interval between the at least one distance-indicating line, and (4) the reference region of the medical tool.
However, in the same field of endeavor of medical imaging, Beasley discloses (Figs. 1-6) a method (see, e.g., Para. [0049-0055]) of controlling an ultrasound imaging apparatus (sonographic system 100), the method comprising providing a user interface (user interface 10) for setting at least one of conditions (see, e.g., Para. [0036-0039] and Para. [0049-0053]) for respectively setting at least one of: 
a number of at least one distance-indicating line (vertical reference lines 32, horizontal reference lines 34) (see, e.g., Para. [0025], lines 12-13, “a user may select whether or not to display the reference lines 32, 34” and Para. [0038], lines 5-15, “Examples of actions that may be performed upon actuation of the action buttons 60 may include… a grid operation for allowing a user to selectively display or hide reference lines 32, 34”, where the user is able to choose whether to display zero reference lines 32, 34 or a number of reference lines 32, 34), 
a shape of the at least one distance-indicating line (32, 34) (see, e.g., Para. [0025], lines 1-4, “the second display area 30 may also include a plurality of vertical reference lines 32 and a plurality of horizontal reference lines 34 arranged in a grid-like pattern over the sonographic image 90”, where the reference lines 32, 34 are chosen to be in the shape of straight lines arranged in a grid-like pattern), 
an interval between the at least one distance-indicating line (32, 34) (see, e.g., Para. [0054], lines 7-9, “the method 140 also adjusts the distance between lines in the grid” and Para. [0025-0026], where the reference lines 32, 34 define an area that corresponds to a dimensional measurement unit, such as a centimeter or inch, that indicates a distance scale on the display, and where if the number of reference lines 32, 34 is set by a user (as described above), then the selection of the desired dimensional measurement unit would create the interval between each of the reference lines 32, 34), and 
a reference region of a medical tool (catheter-sized reference circle 61) (see, e.g., Para. [0028], lines 10-11, “a user may select the number of reference circles and the size of each reference circle to display” and Para. [0034], lines 1-12, “the user may place the reference circle 61 within the second display area 30 by selecting it from the third display area 50 and dragging (or otherwise repositioning) it to a desired location within the second display area. The user may use, for example, a touch screen, a mouse, an action button 60, a keyboard, combinations of the foregoing, or other input devices to make the selection and position the reference circle 61 over the sonographic image 90 within the second display area 30. The user may also use such inputs to resize the reference circle 61 after positioning it within the second display area 30”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Glossop by including that the user interface respectively sets at least one of a number of the at least one distance-indicating line, a shape of the at least one distance-indicating line, an interval between the at least one distance-indicating line, and the reference region of the medical tool, as disclosed by Beasley. One of ordinary skill in the art would have been motivated to make this modification in order to allow the user to achieve the desired view on the display, as recognized by Beasley (see, e.g., Para. [0025], [0038], [0041], and [0051]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Green et al. (US 2013/0197357 A1, with publication date 08/01/2013) discloses a system and method for providing image guidance for placement of one or more medical devices at a target location by using a display.
Munrow et al. (US 2017/0245838 A1, with publication date 08/31/2017) discloses a system and method to aid in deploying a needle in tissue under direct ultrasonic or other imaging by projecting a visual needle guide on a display of an image. The system and method acquires an ultrasound image of an inserted needle and overlays safety/treatment boundaries on the displayed ultrasound image, where the boundaries are a specified distance away from the needle.
Pelissier et al. (US 2010/0298705 A1, with publication date 11/25/2010) discloses an ultrasound imaging system and method for guiding fine elongate instruments. The system includes a display that indicates and displays a projection of the longitudinal axis of a needle onto a plane of an ultrasound image acquired via a transducer in the form of an indicator/marker on the display screen.
Taylor et al. (US 2005/0159676 A1, with publication date 07/21/2005) discloses a system having a display that is operable to display a series of lines and dots which represent available needle paths.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR DEUTSCH whose telephone number is (571)272-0157.  The examiner can normally be reached on Monday-Thursday 7:30-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PASCAL BUI-PHO can be reached on (571)272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAYLOR DEUTSCH/Examiner, Art Unit 3793                                                                                                                                                                                                        /PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793